October 31, 2014 DREYFUS INVESTMENT FUNDS Dreyfus Diversified Emerging Markets Fund Supplement to the Summary Prospectus dated March 17, 2014 and the Statutory Prospectus dated January 31, 2014, as revised March 17, 2014 The following information supersedes and replaces any contrary information contained in the section of the Summary Prospectus entitled "Fees and Expenses" and in the section of the Statutory Prospectus entitled "Fund Summary - Fees and Expenses": Effective November 1, 2014, the fund's investment adviser, The Dreyfus Corporation, has contractually agreed, until February 1, 2016, to waive receipt of its fees and/or assume the expenses of the fund so that the expenses of Class A, Class C, Class I and Class Y shares of the fund (excluding Rule 12b-1 fees, shareholder services fees, acquired fund fees and expenses incurred by underlying funds, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.35%, 1.35%, 1.35% and 1.30%, respectively. On or after February 1, 2016, The Dreyfus Corporation may terminate this expense limitation at any time.
